Exhibit 10.3

 

FIRST AMENDMENT TO SHAREHOLDERS AGREEMENT

 

This FIRST AMENDMENT TO SHAREHOLDERS AGREEMENT, is made and entered into as of
February 24, 2004 (this “Amendment”), by and between Edwards Lifesciences
Corporation, a Delaware corporation (“Edwards”), and PLC Systems Inc., a Yukon
Territory corporation (“PLC”).  Certain capitalized terms used herein have the
meanings ascribed to them in the Agreement (defined below).

 

RECITALS

 

WHEREAS, the parties hereto have previously entered into a Shareholders
Agreement, dated as of January 9, 2001, by and between Edwards and PLC (the
“Agreement”); and

 

WHEREAS, the parties hereto desire to amend certain provisions of the Agreement
pursuant to Section 9.9 thereof.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the foregoing and the respective covenants
and agreements set forth herein, and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:

 

1.                                       AMENDMENT OF AGREEMENT.  The Agreement
is hereby amended as follows:

 

1.1                                 Section 5.1 of the Agreement is hereby
amended by striking therefrom the word “third,” and replacing it with the word
“fifth,” so that the expiration of the voting agreement shall be January 9,
2006.

 

2.                                       MISCELLANEOUS.

 

2.1                                 Governing Law.  This Amendment shall be
governed by, interpreted under, and construed in accordance with the internal
laws of the State of New York, including, without limitation, Sections 5-1401,
5-1402 of the New York General Obligations Law and New York Civil Practice Laws
and Rules 327(b).

 

2.2                                 Counterparts.  This Amendment may be
executed in two or more counterparts, each of which shall be deemed an original
and all of which shall, taken together, be considered one and the same
amendment, it being understood that the parties need not sign the same
counterpart.

 

--------------------------------------------------------------------------------


 

2.3                                 Severability.  In the event that any one or
more of the provisions contained herein, or the application thereof in any
circumstances, is held invalid, illegal or unenforceable in any respect for any
reason, the parties shall negotiate in good faith with a view to the
substitution therefore of a suitable and equitable solution in order to carry
out, so far as may be valid and enforceable, the intent and purpose of such
invalid provision; provided, however, that the validity, legality and
enforceability of any such provision in every other respect and of the remaining
provisions contained herein shall not be in any way impaired thereby, it being
intended that all of the rights and privileges of the parties hereto shall be
enforceable to the fullest extent permitted by law.

 

2.4                                 Ratification and Reaffirmation.  Except as
otherwise expressly provided herein, the Agreement remains in full force and
effect unamended, and all of the terms and provisions of the Agreement, as
modified by this Amendment, are hereby ratified and reaffirmed by Edwards and
PLC.  All references to the Agreement contained in the Agreement shall mean the
Agreement as modified hereby.

 

Remainder of the page intentionally left blank.

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Amendment to be duly executed
and delivered, all as of the date first set forth above.

 

 

 

EDWARDS LIFESCIENCES CORPORATION

 

 

 

 

 

 

 

By:

 

/s/John H. Kehl, Jr.

 

 

Name:

John H. Kehl, Jr.

 

Title:

Corporate Vice President,
Strategy and Business Development

 

 

 

 

 

 

 

PLC SYSTEMS INC.

 

 

 

 

 

 

 

By:

 

/s/James G. Thomasch

 

 

Name:

James G. Thomasch

 

Title:

Senior Vice President &
Chief Financial Officer

 

3

--------------------------------------------------------------------------------